Citation Nr: 1701191	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  06-35 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for joint aches, to include as manifestations of  undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117. 

2.  Entitlement to service connection for muscle aches, to include as a manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117. 

3.  Entitlement to service connection for chronic fatigue, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117. 

4.  Entitlement to service connection for headaches, to include as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117. 

5.  Entitlement to service connection for loss of memory and concentration, to include manifestations of  undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1990 to May 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied claims for service connection for joint aches, muscle aches, chronic fatigue, headaches, and loss of memory and concentration as manifestations of undiagnosed illness or other qualifying chronic disability.  The Veteran filed a notice of disagreement (NOD) in September 2005, and the RO issued a statement of the case (SOC) in July 2006.  The Veteran's representative filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2006.

In August 2008, the Board remanded the claims on appeal to fulfill the Veteran's request for a hearing.  In April 2009, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In June 2009, the Board  remanded these claims to RO, via the Appeals Management Center (AMC) in Washington, DC, primarily to arrange for the Veteran to undergo VA examination to obtain medical opinions in connection with these claims. Also on remand, the Veteran also testified during a hearing before a Decision Review Officer (DRO) in October 2014; a transcript of that hearing is of record.  After accomplishing further action, the RO continued to deny each claim on appeal (as reflected in a December 2014 supplemental statement of the case (SSOC)), and returned these matters to the Board.   

As for the matter of representation, the claims file reflects that there have been various changes in representation throughout the appeal.  The most recent, validly executed Form 21-22 , Appointment of Veterans Service Organization as Claimant's Representative, in favor of The American Legion was filed in April 2015.  The record thereafter raised a question as to the proper representative, which VA attempted to clarify via letter dated May 2016. The Veteran failed to respond to the Board's letter.  Under these circumstances, the Board continues to recognize The American Legion as the representative, consistent with the May 2016 letter.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran had active duty service in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  The Veteran's joint and muscle aches, chronic fatigue, headaches, and loss of memory and concentration have all been attributed to known clinical diagnoses, activities, or behaviors, and not to undiagnosed illness or other medically unexplained multi-symptom illness.

4.  No disability characterized by joint and muscle aches, chronic fatigue, headaches, or loss of memory and concentration was shown in service or for years thereafter; there is no credible evidence of continuity of any joint and muscle aches, chronic fatigue, headaches and loss of memory and concentration in and since service; and the medical opinion evidence of record weighs against finding that there exists a medical relationship, or nexus, between any later-diagnosed disability, activity or behavior to which these symptoms have been medically attributed and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for joint aches, as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117or, on any other basis, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2016).

2.  The criteria for service connection for muscle aches,  as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or, on any other basis, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2016).

3.  The criteria for service connection for chronic fatigue, as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or, on any other basis, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2016).

4.  The criteria for service connection for headaches, as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or, on any other basis, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2016).

5.  The criteria for service connection for loss of memory and concentration manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or, on any other basis, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159 (b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159 (b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a May 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The May 2005 RO rating decision reflects the initial adjudication of the claims after issuance of the May 2004 letter.  A March 2009 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the March 2009 letter, and opportunity for the Veteran to respond, supplemental statements of the case, most recently dated in December 2014, reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the March 2009 letter.   See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, private and VA treatment records; Social Security Administration (SSA) records, as well as reports of VA examinations.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's Board and RO hearings, along with various written statements provided by the Veteran.  The Board finds that no further AOJ action on any of these claims, prior to appellate consideration, is required.

Specifically as regards the Veteran's hearings, as noted, the Veteran had opportunities to orally set forth his contentions during Board and RO hearings on appeal.  In this regard, the  United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) to explain fully the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that each hearing was legally sufficient.

The hearing transcripts reflect that, during each hearing, the issues on appeal were identified, and that testimony was elicited regarding the Veteran's symptoms and treatment..  Although neither the undersigned Veterans Law Judge or the DRO did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless. The undersigned did advise the appellant of his opportunity to submit any additional evidence and/or argument.  Furthermore, the Board subsequently ordered further development of the claims in the June 2009 remand, and the RO accomplished further developed on remand..

In the June 2009 remand, the Board instructed the RO /AMC to arrange for the Veteran to undergo a VA Persian Gulf War Protocol examination after all the pertinent records were associated with the claims file, then readjudicate the claim.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2011, the RO/AMC sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claims.  The Veteran did not identify any outstanding, pertinent evidence in response thereto.  Moreover, the Veteran was afforded a Gulf War VA examination in May 2011, the examiner exhibited sufficient medical expertise to perform the examination, and the examination report and conclusions/opinions set forth therein, are adequate for appellate review.  Finally, in September 2011 and December 2014, the RO/AMC  issued SSOCs to the Veteran which reflect readjudication of the claims, as directed..  Accordingly, the Board finds that the AOJ  has substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106   (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices,  the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).

II.  Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis and organic diseases of the nervous system (which includes migraine headaches), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 U.S.C.A. § 1117 (a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317 (a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a), (b).

Because the Veteran served in the Southwest Asia Theater of Operations from August 1990 to June 1991, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317 (a)(2).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317  (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra. The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Joint and muscle aches

The Veteran asserts that he has had joint and muscle aches in the knees, fingers, and toes since his service in the Gulf War.  See, e.g., April 2009 Board Hearing Transcript, p. 4-13.

The STRs reflect that the Veteran sought treatment for fracture of fifth digit of left hand. There are no other complaints, findings, or diagnoses pertaining to joint and/or muscle aches.

The post-service medical evidence of record shows that the Veteran complained of pain at DIP joint of fingers of the left hand on December 1992 VA examination. A February 1993 rating decision granted service connection for fracture of the left fifth finger. A November 1997 progress note shows that the Veteran complained of bilateral knee problems. On March 2003 Persian Gulf War Protocol Examination, the Veteran reported that, since 1998, he had symptoms of stiffness and aching in his fingers and toes, and a sensation in his knees as if there is a foreign body in his knees, and it is difficult to bend his knees at times or to weight bear.  A February 2005 treatment note reflected that the Veteran complained of left knee joint pain and cramps in the feet.  An August 2010 private surgery note indicated that the Veteran underwent patellar tendon repair of the right knee.

The Veteran was provided with a VA Gulf War medical examination in May 2011.  During that examination, the Veteran reported joint pain in his shoulders and knees, as well as intermittent muscle spasms in the muscles of the upper and lower extremities. His hands and feet got stiff "sometimes." His knees and the DIP joint of the left little finger become swollen intermittently. He said that his initial injury to the left shoulder was at a welcome home party in 1991. He knocked down a man that was trying to kill a relative of his. He has had two shoulder dislocations of the left shoulder since that time. The first left shoulder dislocation was in a fight 6 months prior to examination and the second was with lifting a baby after that.  He has also had surgery twice on both knees.  He said that the left knee's initial injury was in 2003.  He was playing basketball and ruptured the patellar tendon.  The second patellar rupture on the left came with just walking.  Despite the surgical repairs, his knees do not function well.  The right knee pain began when he was walking and stepped off a curb and the lower portion of the patellar tendon ruptured.  He had a surgical repair.  He again ruptured the patellar tendon when he was going down stairs and slipped.  He had a second surgical repair.  He complained of lower back pain as well.  He did not note any specific injury to his back.  He complained of "severe muscles at times."

Physical examination revealed mild atrophy of the quadriceps muscles felt to be related to the Veteran's past knee injuries and surgeries. The knees showed chronic deformities; his patellas ride up abnormally high. There was also weakness of the left shoulder related to his injury and arthritic change of the left shoulder. The left fifth finger had a mallet deformity at the DIP joint. There were corns and calluses in the spaces between the second and third toes, between the third and fourth toes, and between the fourth and fifth toes. X-ray of the lumbar spine revealed  degenerative changes at the lumbosacral intervertebral disc level.  

Following review of the claims file, the examiner opined that the joint and muscle aches were not symptoms or manifestations of an undiagnosed illness or otherwise related to or caused by service. The examiner noted that the Veteran has had surgery on his knees, a dislocated shoulder, an injury to the left fifth finger, and infection of the right fifth finger.  The examiner further noted that the  muscle spasms are intermittent and are not a disabling problem.  They are momentary and resolve with no treatment. He indicated that none of these complaints were noted in service except for injury to the distal left little finger, for which he is already service-connected.

The Board has considered the evidence discussed above and finds that an award of service connection for joint and muscle aches is not warranted.  The medical evidence shows that the Veteran's complaints of joint and muscle aches are attributable to diagnosed disabilities, i.e. patellar tendon tears, dislocated shoulder with arthritic changes, fracture of left fifth finger, and degenerative changes of the lumbosacral spine. As such, awarding service connection for complaints related to any these claimed disabilities, pursuant to 38 U.S.C.A. § 1117, is legally precluded.

Also, as indicated by the VA examiner, there  is no medical evidence  that  the claimed joint and muscle aches-and, hence, the underlying disabilities to which the symptoms have been attributed-are  related to military service.  As indicated above, STRs include no reference to joint and muscle aches, besides the service-connected fracture of left little finger.  There is no medical evidence or opinion establishing a nexus between any current disability manifested by joint and muscle aches and service.  

The conclusions of the VA clinician are deemed highly probative, as  they were based on a physical examination, review the pertinent medical history, and consideration of the lay assertions of the Veteran.  Notably, no contrary medical evidence has been presented or identified.  

The Board notes the Veteran's  assertions that his  joint and muscle aches are manifestations of an undiagnosed or medically unexplained chronic multisymptom illness.  However, the Veteran is not competent to state as much, or to otherwise opine as to the etiology of any disability to which such symptoms have been attributed, as such requires medical expertise.  See, e.g., Jandreau, supra.  As the lay assertions in this regard are not competent, they are accorded no probative weight.

For all the foregoing reasons, the Veteran's claim of entitlement to service connection for joint and muscle aches, to include as manifestations of undiagnosed illness, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that  doctrine is not for application.  38 U.S.C.A. § 5107 (b) ; 8 C.F.R. § 3.102; Gilbert, supra.

B.  Chronic fatigue

The Veteran asserts that he has fatigue since his service in the Gulf War.  See, e.g., April 2009 Board Hearing Transcript, p. 14-17.  He describes his fatigue as related to physical activities, related to his pain and discomfort.  Id. at p. 16.

In this case, during the he May 2011 VA examination,  the Veteran reported that he had complaints of fatigue while he was deployed during  Desert Storm.  He described his fatigue as "days that I want to just sit and smoke and sometimes I just cry."  He stated he treats his fatigue through counseling and treatments for mental health complaints.  Following review of the claims file, the examiner opined that the Veteran's fatigue is not a symptom or manifestation of an undiagnosed illness or otherwise related to or caused by service.  The examiner reasoned that the Veteran has significant mental health issues and has had trouble in the past with multiple drug use and is continuing to use marijuana. He is by his history also still using narcotics and Xanax on a regular basis. All of these problems or diagnoses plus the physical problems with his multiple joint problems could reasonably have an effect on his motivation, mentally and physically, to do and on his brain function not just on his mood. The examiner also noted that the claims file documents fatigue since 2003.

The Board has considered the evidence discussed above and finds that an award of service connection for fatigue is not warranted.  The medical evidence shows that the Veteran's complaints of fatigue is attributed to diagnosed disabilities, i.e. musculoskeletal and mental health disabilities, and not to an undiagnosed illness or another medically unexplained multi-symptom illness. As such, awarding service connection for complaints of related to fatigue, pursuant to 38 U.S.C.A. § 1117, is legally precluded.  

Also, as noted by the VA examiner, there is no medical evidence to indicate that the claimed fatigue-or, any disability to which the Veteran's fatigue has been attributed-is related to his military service . STRs include no reference to fatigue.  Post-service medical evidence does not reflect complaints of fatigue until 2003. Moreover, no medical evidence or opinion establishing a nexus between any current disability manifested by fatigue and service has been presented or identified. The negative opinion of the VA clinician is deemed highly probative, as it was based on a physical examination, review of the Veteran's pertinent medical history, and consideration of his lay assertions.

The Board notes that the Veteran has asserted fatigue is a manifestation of undiagnosed or medically unexplained chronic multisymptom illness. However, the Veteran is not competent to state as much, or to otherwise opine as to the etiology of any disability to which such symptoms have been attributed, as such requires medical expertise.  See Jandreau, supra.  As the statements are not competent, the Board finds they are not entitled to probative weight.

For all the foregoing reasons, the Veteran's claim of entitlement to service connection for fatigue, to include as a manifestation of an undiagnosed illness, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as  the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102;  Gilbert, supra.

C.  Headaches

The Veteran asserts that he has had headaches following his service in the Gulf War. See, e.g., April 2009 Board Hearing Transcript, p. 18-19; see also May 2011 VA examination report.

A July 2002 inmate sick call note indicates that the Veteran requested Advil, Tylenol, or Aspirin for the headaches that he had been having "lately."  A June 2003 treatment record for chest pain noted that the Veteran had been given NTG (nitroglycerine) for his chest pain in the past, but this did not help his pain and this caused him a severe headache. An August 2003 VA mental health group session indicated that the Veteran was not sleeping well, had some headaches, squinted his eyes to see often and found that his eyes were fatigued. A February 2005 treatment note reflected that the Veteran reported daily headaches for many years.

On May 2011 VA Gulf War examination, the examiner diagnosed headaches and opined that the headaches are not symptoms or manifestations of undiagnosed illness and not otherwise related to or caused by service.  The examiner noted that headaches were intermittently recorded from about 2003, and that the Veteran has a history of head injury during his time of incarceration which could have certainly been related to these headaches.  He also is still taking regular narcotics, which can cause headaches as well.

The Board has considered the evidence discussed above and finds that an award of service connection for headaches is not warranted.  The May 2011 VA examiner opined that the headaches were not manifestations of  undiagnosed illness; rather, the examiner attributed the headaches to a post-service head injury, as well as regular use of narcotics. As such, awarding service connection for headaches, pursuant to 38 U.S.C.A. § 1117, is legally precluded.  

Also, as noted by the VA examiner , there is  no medical evidence to indicate that the claimed headaches-and the occurrence/activities ies to which they have been attributed-are related to military service.  As indicated above, STRs include no reference to headaches.  

The Board accepts the conclusions of the May 2011 examiner-based on examination of the Veteran, and consideration of his documented medical history and assertions-as highly probative.  Moreover, the Veteran has not provided any competent medical evidence to rebut the examiner's conclusions, or to otherwise diminish their probative weight.  See Wray, 7 Vet. App. at  492-93 . 

The Board notes the Veteran's assertions that his headaches are manifestations of  undiagnosed or medically unexplained chronic multisymptom illness.  However, as noted above,  the Veteran is not competent to state as much, or to otherwise opine as to the  etiology of the problems/activities his headaches have been attributed , as such requires medical expertise.  See, e.g., Jandreau, supra.  As the lay assertions in this regard are not competent, they are accorded no probative weight.

For all the foregoing reasons, the Veteran's claim of entitlement to service connection for headaches, to include as manifestations of undiagnosed illness, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as  the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107 (b) ; 38 C.F.R. § 3.102;  Gilbert, supra.



D.  Loss of memory and concentration

The Veteran asserts that he has had loss of memory and concentration following his service in the Gulf War.  See, e.g., April 2009 Board Hearing Transcript, p. 20; see also May 2011 VA examination report.

A September 2002 inmate sick call note indicated that the Veteran requested a decrease in medications for depression because he was forgetting things.  VA mental health notes dated November 2002 to March 2003 indicated that concentration and memory were intact. A December 2004 focus group record noted that issues of concern included difficulty concentrating.

During the May 2011 VA Gulf War examination, the Veteran reported an onset of loss of memory between 1994 and 1996.  The examiner noted that the Veteran reported on recent mental health examination that he loses his train of thought in conversation at times.  He also goes into a room at home and then cannot remember for a short time what he was looking for in that room.  He said that he has "like a black out of recall" when he gets angry. The examiner found that remote and recent memory were normal, and immediate memory was mildly impaired.

Following a review of the claims file, the examiner opined that the loss of memory and concentration are not symptoms or manifestations of an undiagnosed illness or are otherwise related to or caused by service.  The examiner reasoned that his subjective memory loss is difficult to quantitate as its severity seems to vary with the situation. This suggests a significant psychological overlay to the examiner.  The examiner also noted that the Veteran's examples of memory loss are fairly routine, and that his loss of memory and concentration also could be explained by his medication or drug abuse in alteration of his brain function.

The Board has considered the evidence discussed above and finds that an award of service connection for loss of memory and concentration is not warranted.  The May 2011 VA examiner opined that the loss of memory and concentration were not symptoms or manifestations of an undiagnosed illness.  Rather, the examiner attributed the loss of memory and concentration to his mental health disabilities, as well as post-service medication and illegal drug abuse.  As such, awarding service connection for loss of memory and concentration, pursuant to 38 U.S.C.A. § 1117, is legally precluded.

Also, as indicated by the VA examiner, there is no medical evidence to indicate that the claimed loss of memory and concentration-and  hence, disability and activities to which those symptoms have been attributed-are related to military service.  As indicated above, STRs include no reference to loss of memory and concentration.  There is also no medical evidence or opinion establishing a nexus between any current disability manifested by loss of memory and concentration and  service.

Again, the Board finds that the examiner's conclusions-based  on examination of the Veteran, and consideration of his documented medical history and assertions-highly probative.  Notably, no contrary medical evidence or opinion in support of the claim has been presented or identified.  

The Board notes the Veteran's assertions that his alleged loss of memory and concentration are manifestations of undiagnosed or medically unexplained chronic multisymptom illness. However, the Veteran is not competent to state as much, or to otherwise opine as to the etiology of any disability or activity to which such symptoms have been related, as such requires medical expertise.  See. e.g., Jandreau, supra..  As the lay assertions in this regard are not competent, they are accorded no probative weight.

For all the foregoing reasons, the Veteran's claim of entitlement to service connection for loss of memory and concentration, to include as due to undiagnosed illness, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107 (b) ; 38 C.F.R. § 3.102;  Gilbert, supra.



ORDER

Service connection for joint aches, to include as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, is denied. 

Service connection for muscle aches, to include as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, is denied.

Service connection for chronic fatigue, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, is denied.

Service connection for headaches, to include as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, is denied. 

Service connection for loss of memory and concentration, to include as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


